DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 4 and 6 of the claim recite the seat assembly and seat channel “adapted to” engage and releasably engage, respectively, other elements. It has been held that the recitation that an element is “adapted to” perform a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. Perhaps the instances of “adapted to” should be changed to --configured to-- which implies the physical structure is specifically designed to perform the function. Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,677,568. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 of the instant application are disclosed or implied in at least claims 1-20 of the U.S. patent noted above.  The limitations of the instant application are no more than a broadening or rearrangement of the limitations of the above noted U.S. Patent claims.  There are not substantive differences between the instant application claims under rejection as compared to the referenced patent claims noted.  The reasons why a person of ordinary skill in the art would conclude that the invention defined in the claims noted above at issue is anticipated by, or would have been an obvious variation of the invention defined in the claims of the patent noted above are as follows: it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have designed a ballistic dolly according to claim 1 of the instant application, since the instant application claims similar limitations which can be found in claims 1-20 of the prior patent, and since Applicant has not disclosed that the alleged invention of the above A ballistic dolly system comprising: a frame comprising a proximal frame assembly and a distal frame assembly, the proximal frame assembly being translatable relative to the distal frame assembly to adjust a height of the frame; a seat assembly comprising a seat channel, the seat assembly mounted to an elongated member; and an overlap panel operatively coupled to the seat assembly; an attachment assembly mounted on the frame; an armor panel operatively coupled to the frame at the seat channel and the attachment assembly and disposed in an overlapping relationship with the overlap panel, the overlapping relationship covering a ballistic void of the ballistic dolly. The instant application claim is an obvious broadening of the prior patent claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references cited pertain to ballistic dolly systems and have been provided in the parent applications. These references disclose ballistic dolly frame, seat assemblies, channels and panel overlaps that are relevant to the claims as discussed in the parent applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MEYER whose telephone number is (571)270-3535.  The examiner can normally be reached on Monday - Friday 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JACOB B. MEYER
Primary Examiner
Art Unit 3618



/JACOB B MEYER/Primary Examiner, Art Unit 3618